Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 David Nickolas Armstrong, Appellant                    Appeal from the 271st District Court of Wise
                                                        County, Texas (Tr. Ct. No. CR19652).
 No. 06-18-00148-CR         v.                          Opinion delivered by Chief Justice Morriss,
                                                        Justice Burgess and Justice Stevens
 The State of Texas, Appellee                           participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect the proper degree of
offense as a third-degree felony. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, David Nickolas Armstrong, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED MARCH 13, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk